Wood, J. i. Under rules and tests announced by this court in Choate v. Kimball, 56 Ark. 61; Bemis v. First National Bank, 63 Ark. 625; Markle v. Stackhouse, 65 Ark. 23, there was evidence tending to show that the press in controversy was not a fixture. 2. The learned trial judge therefore erred in taking that question from the jury. Since the jury might have found that the press was not a fixture, the court also erred in not permitting the testimony offered by the appellant to show that appellee had notice, at the time of his) purchase of the land from the Moores, that the press situated thereon did not belong to them. 3. The instruction asked by, appellant should have been granted, as it stated the law applicable to the facts. For errors named the judgment is< reversed, and the cause is remanded for new trial.